Citation Nr: 0200950	
Decision Date: 01/28/02    Archive Date: 02/05/02

DOCKET NO.  01-09 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to Dependency and Independent Compensation (DIC).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The veteran served on active duty from June 1958 to July 
1988.  He died in May 2001.  The appellant was the veteran's 
spouse from April 1968 to May 1991.  They divorced in May 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2000 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.


FINDING OF FACT

The appellant and the veteran divorced in May 1991, and 
remained divorced at the time of the veteran's death in May 
2001. 


CONCLUSION OF LAW

The claim for dependency and indemnity compensation benefits 
is denied due to the absence of legal merit, or the lack of 
entitlement under the law.  38 U.S.C.A. §§ 101(3), 101(31) 
(West 1991); 38 C.F.R. §§ 3.1(j), 3.5, 3.50 (2001); Sabonis 
v. West, 6 Vet. App. 426, 430 (1994). 







REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran committed suicide in July 2000.  Medical opinions 
of record state that the cause of his suicide was service-
connected PTSD, in turn due to combat experiences in Vietnam.  

In November 2000, the RO granted service connection for the 
cause of the veteran's death, and granted survivors' 
education benefits under 38 U.S.C.A. Chapter 35.  The RO also 
granted burial allowance based on the veteran's service-
connected death.

In May 2001, the appellant, who was married to the veteran 
for 23 years beginning in April 1968, but ending by divorce 
in May 1991, filed a claim for dependency and indemnity 
compensation.  So as not to dilute the argument submitted 
with her claim, it is reproduced here in full:

I am filing [for] DIC although [the 
veteran and I] were divorced.  Because of 
[the veteran's] service connected 
conditions I feared for my life and my 
children[']s lives.  He was constantly 
having nightmares and stabbing and 
jabbing me in the head.  He would always 
physically and emotionally abuse us.  Why 
should our children and I have to suffer 
when he served this country [by fighting] 
in a bloody war only to come home and 
eventually kill us?  I divorced him 
because of his service connected 
conditions.  The service and the war 
devastated our family.  [I]n the same way 
the VA grants benefits [to] veterans that 
suffer with [service-connected] 
disabilities[,] they should grant 
benefits to families that divorce because 
of suffering from the veteran[']s 
disabilities.        

The RO denied the appellant's claim for dependency and 
indemnity compensation because the appellant and the veteran 
were not married at the time of the veteran's death.

VA Notice and Development Requirements Have Been Met

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA), contains extensive provisions modifying the 
adjudication of all pending claims.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they are codified in title 38 United States Code is 
noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In the present case, the determinative fact is not in dispute 
- the veteran and the appellant were not married at the time 
of the veteran's death.  No amount of further development 
will change this determinative fact.  The appellant was 
informed of the reason for the denial of her claim for DIC in 
a June 2001 letter from the RO, and of the determinative 
regulations, 38 C.F.R. §§ 3.1, 3.5, and 3.50, in an October 
2001 statement of the case.   This constitutes adequate 
notice of the laws and regulations pertaining to her claim.  
The Board finds that the notice and development requirements 
of the VCAA have been met.


The Board Must Deny the Appellant's Claim for Dependency and 
Indemnity Compensation as a Matter of Law Because She and the 
Veteran Were Not Married at the Time of the Veteran's Death

The Board finds that the appellant's argument is not only 
logical, but also it has manifest equitable appeal.  However, 
the law as presently written provides no authority to grant 
DIC benefits to a divorced spouse, whether or not the 
deceased veteran's divorce from her was caused by his 
service-connected psychiatric disability.   The Board is 
obligated to follow the governing law and regulations and is 
without authority or power to alter or disregard the law 
governing the provision of veteran's benefits.  38 U.S.C.A. § 
7104 (West 1991)      

To be entitled to dependency and indemnity compensation as a 
"surviving spouse" of a veteran, a claimant must have been 
the veteran's spouse at the time of the veteran's death.  See 
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.5.  For VA benefits 
purposes, a "spouse" is a person of the opposite sex who is a 
husband or wife.  See 38 U.S.C.A. § 101(31) (West 1991); 38 
C.F.R. § 3.50.  The term "wife" means a person whose marriage 
to the veteran meets the requirements of 38 C.F.R. §§ 3.1(j) 
and 3.50.  Most importantly for this case, a surviving spouse 
must have been the spouse at the time of veteran's death.  38 
C.F.R. § 3.50(b).

The appellant openly and repeatedly acknowledges that she was 
divorced from the veteran at the time of his death in May 
2001.  They divorced in May 1991.  This fact is not in 
dispute, and is the determinative fact in this case.  Again, 
DIC benefits are payable to a surviving spouse, and a 
surviving spouse is one who was married to the veteran at the 
time of his death.  See 38 C.F.R. §§ 3.5, 3.50(b).  As a 
matter of law, because the veteran and the appellant were not 
married at the time of the veteran's death, the appellant is 
not entitled to DIC benefits.

Because the determinative fact in this case is not in 
dispute, the Board must deny the appellant's claim for 
dependency and indemnity compensation due to the absence of 
legal merit, or the lack of entitlement under the law.  
Sabonis v. West, 6 Vet. App. 426, 430 (1994).  While the 
Board is sympathetic to the appellant's arguments, her 
dispute is fundamentally with the existing law and 
regulations.  The Board can provide her no recourse under 
these circumstances.


ORDER

The appellant's claim for dependency and indemnity 
compensation is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

